                       Case 1:20-po-00050-SAB Document
                                  IN THE UNITED STATES 24  Filed 09/13/21
                                                        DISTRICT   COURT Page 1 of 3
                                                 For The
                                     EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                   ) Case No. 1:20-po-00050-SAB
                                                            )
                                Plaintiff,                  ) DEFENDANT’S STATUS REPORT ON
v.                                                          ) UNSUPERVISED PROBATION
                                                            )
ELOIZA ESTRADA,                                             )
                                                            )
                              Defendant.                    )
                                                            )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:

              Convicted of: Driving a Motor Vehicle Without a Valid Driver's License or Endorsement, in violation
                            of 36 C.F.R. §4.2; CA Vehicle Code § 12500
              Sentence Date:         September 17, 2020
              Review Hearing Date: September 16, 2021
              Probation Expires On: September 16, 2022
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒            Obey all federal, state and local laws; and

 ☒            Monetary Fines & Penalties in Total Amount of: $610 which Total Amount is made up of a
              Fine: $ 600 Special Assessment: $ 10 Processing Fee: $ 0 Restitution: $ 0

 ☒            Payment schedule of $ 60 per month by the 15th of each month.

 ☐            Community Service hours Imposed of:

 ☐            Other Conditions:

 COMPLIANCE:

 ☐            Defendant has complied with and completed all conditions of probation described-above.

              Otherwise:

 ☐            Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
              being placed on probation by this Court.

                            If so, describe arrest/charge/citation (location, court, date & offense):

              May 12, 2021, arrest, Kings County S.O. (Hanford),
              bench warrant for FTA, driving with suspended license for DUI, dispo unknown.

 ☐            To date, Defendant has paid a total of $
              ☐ If not paid in full when was last time payment:                Date: Click here to enter a date.
                                                                               Amount:


 CAED (Fresno)- Misd. 6 (Rev. 11/2014)
       CasePOSITION:
GOVERNMENT  1:20-po-00050-SAB Document 24 Filed 09/13/21 Page 2 of 3

☒            The Government agrees to the above-described compliance.
☐            The Government disagrees with the following area(s) of compliance:
DATED: 9/10/2021                                                        /s/ Jeffrey Spivak
                                                                       JEFFREY SPIVAK
                                                                       Assistant United States Attorney
                                                                       Attorney for Plaintiff

DEFENDANT’S REQUEST (OPTIONAL):
In light of the information detailed in this status report, the defendant moves for the following:
             ☐             that the review hearing set for Click here to enter a date. at           Choose an item.
                           ☐            be continued to Click here to enter a date. at 10:00 a.m.; or
                           ☐            be vacated.
             ☒             that Defendant’s appearance for the review hearing be waived.

DATED: 9/10/2021                                                       /s/ Matthew Lemke
                                                                       MATTHEW LEMKE
                                                                       Assistant Federal Defender
                                                                       Attorney for Defendant




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
                                              O R D E24
                      Case 1:20-po-00050-SAB Document R Filed 09/13/21 Page 3 of 3
             The Court having considered the defendant’s request,

             IT IS HEREBY ORDERED that the Defendant’s request is:

             ☐             GRANTED. The Court orders that Choose an item.

             ☒             DENIED.

IT IS SO ORDERED.

Dated:            September 13, 2021
                                                         UNITED STATES MAGISTRATE JUDGE




CAED (Fresno)- Misd. 6 (Rev. 11/2014)
